Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 01/15/2020.  
This application is a continuation of application No. 16/143,142 filed on 09/26/2018, now Pat. No. US 10,571,940 B2 issued on 02/25/2020. 
The information disclosure statements (IDSs) submitted on 05/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Applicant has canceled claim 1, amended claims 1 & 16 and added new claims 21-24.
The drawings filed on 01/15/2020 are acceptable.
Claims 2-24 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 2, 16 & 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Kim et al. (US 10,571,940 B2) in view of  Lautzenhiser (US 8,963,643 B2)

In re to claims 2, 16 & 23, Claims 1 & 17 of Kim et al. comprise all the limitations of claims 2, 16 & 23 of the instant application.  Except Kim et al. lacks the limitations “a switching module (SM) comprising at least one radio frequency (RF) switch, the SM coupled to the PSGM for receiving the PVS, wherein the PVS is configured to remain substantially stable during a switching event of said RF switch”.   Whereas, Lautzenhiser disclose radio frequency (RF) 
 In re to claims 3-15, 21 and 22, Claims 3-15, 21 and 22 depend from claim 2, thus are also objected for the same reasons provided above.  
In re to claims 17-20, Claims 17-20 depend from claim 16, thus are also objected for the same reasons provided above.     
In re to claim 24, Claim 24 depend from claim 23, thus is also objected for the same reasons provided above.     
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:  
 (a)	Overcoming the Double Patent Rejection as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application.  Any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEMANE MEHARI/Primary Examiner, Art Unit 2838